Citation Nr: 1333404	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  03-21 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip joint disability, diagnosed as avascular necrosis, status post bilateral hip arthroplasty. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1998.

This matter is on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned Veterans Law Judge in October 2007. A transcript of the hearing is of record.

This appeal was remanded by the Board in January 2009.  A December 2010 Boar decision denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, an August 2011 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion.

The appeal was remanded by the Board in February 2012, January 2013, and June 2013 for further development

This appeal is REMANDED to the RO.


REMAND

In June 2013, the Board remanded this matter to consider additional service medical records submitted by the Veteran and to schedule the Veteran for new VA examination that considered all evidence associated with the claims file.  

Pursuant to the Board's remand instructions, the Veteran was scheduled for a VA examination in July 2013.  However, records indicate that the Veteran did not appear for the examination.

In an August 2013 correspondence, the Veteran stated that the VA examination was scheduled while he was out of state.  He indicated that he called to have the examination rescheduled and was informed that he would be contacted as to when to report.  However, he never received a letter notifying him of a rescheduled VA examination.  He did receive a letter explaining that he failed to show for the appointment.  The Veteran has requested to have his VA examination rescheduled and has indicated that he would appear for the examination.

Good cause having been found for his failure to appear for a scheduled VA examination, the case should be returned to the RO to schedule the Veteran for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor.  The examiner must review the claims file and must note that review in the report.  The examiner should review all new evidence of record, to include the service medical records that have been recently added to the claims file.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that avascular necrosis of the hip joints is related to the Veteran's active duty service, or to the steroid treatments the Veteran claims to have received in service.  As the medical question is potentially complex, it would be most helpful if the examiner were to give a thorough explanation regarding the nature and etiology of avascular necrosis in general, including relevant medical principles.  The examiner should also consider the Veteran's lay statements regarding his symptoms of leg and hip pain in service.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

